DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the oxidized particles" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-13, 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tuchinskiy (US5774779).
Regarding Claim 1, Tuchinskiy teaches a method of providing an article having a set of directional channels (abstract), including a first directional channel (Col. 4, Lines 20-23) (See Channels of Figs. 4-5), therein, the method comprising: 
preparing a mixture including particles comprising a first material (such as alumina) and a first binding agent (such as paraffin) (Col. 4, 30-35); 
providing an article precursor by surrounding a pattern (rod) comprising a second material with the mixture (surrounding core of binder-filler of second material with a shell of the alumina-binder mixture) (Col. 6, Lines 24-26); 
heating the article precursor thereby coalescing the particles to provide the article; and removing the pattern by reacting the second material to form a gaseous product (Binder removal and sintering steps, Col. 8, Lines 30-40) binder removal and lost core result of binder vaporizing/combusting hence gaseous product (removal by evaporation in Col. 3, lines 26-30), thereby providing the set of directional channels in the article, wherein the set of directional channels corresponds with the removed pattern. (Col. 7, Lines 15-24)
Regarding Claim 3, Tuchinskiy teaches wherein the heating comprises heating the article precursor in the presence of oxygen (heat treatment in air) at a first temperature for a first period (Col. 9, Lines 63-66), wherein coalescing the metal particles of the prior art species tungsten or iron powder for example in air is would be considered to oxidize the particles to provide oxidised particles and alternatively, the heat treatment followed by sintering (Col. 10, Lines 1-15) is considered to coalesce (sinter) the oxidised alumina particles of (Col. 9, Lines 63-66).
Regarding Claim 4, Tuchinskiy teaches heating by debinding in an absence of oxygen (hydrogen atmosphere) at a third temperature for a third period, thereby reducing any oxidised particles to remove binder; this would be considered to reduce alumina (an oxide) or an oxidized metal species of Fe, Cu, or W. (Col. 8, Lines 30-36 and Lines 58-65). 
Regarding Claim 5, Tuchinskiy teaches the first material comprises a metal such as tungsten or iron, an oxide such as alumina (Col. 2, Lines 66-67; Col. 3, lines 15-20)
Regarding Claim 6, Tuchinskiy teaches the particles have can have a size including 5 microns (Col. 8, Lines 10-15) reading on the claimed range of 5 to 250 microns,
Regarding Claim 7, Tuchinskiy teaches wherein the second material comprises a polymeric composition comprising a thermoplastic polymer. (Claim 11)
Regarding Claims 8-9, Tuchinskiy teaches the first binding agent comprising a binder, which by definition at least comprises an adhesive; further Tuchinskiy teaches beeswax can be a component in the binder which is considered an adhesive. (Col. 8, Lines 45-50). 
Regarding Claim 10, Tuchinskiy teaches wherein the pattern comprises a set of fibres or filaments or rods (Col. 6, Lines 37-45). 
Regarding Claim 11, Tuchinskiy teaches, comprising arranging the set of fibers. (Col. 6, Lines 45-50)
Regarding Claim 12, Tuchinskiy teaches the first directional channel has a length of 50 mm, reading on the claimed range of 1 mm to 1000 mm (Col. 7, Lines 54-55)
Regarding Claims 13 and 16, Tuchinskiy teaches a volume of the set of directional channels of 69% (Col. 10, Lines 10-15) reading on the claimed range of 5 % to 70 %, of the volume of the article.
Regarding Claim 15, Tuchinskiy teaches wherein the article can be a heat exchanger. (Col. 1, Lines 5-10)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuchinskiy (US5774779) as applied to claim 1 above, in view of Kimura et al. (US3751271). 
Regarding Claim 2, Tuchinskiy teaches the pattern (rod) of particles of the first material and a second binding agent are surrounded by the pattern with the mixture (concentric shell structure of alumina-binder) (Col. 9, Lines 45-60); however, does not teach that the pattern (in this case rods) are first coated with the mixture first material and second binding agent before the pattern is surrounded by the mixture (with first binding material). However, Kimura teaches a method of forming a sintered article with uniform channels from vaporized wires (abstract) where metal wires are coated with a slurry of sinter powder and binder and after drying, are bundled and surrounded by a high viscosity slurry, cut, arranged parallel and bound together with another slurry filling the spaces in between before heating and sintering where the slurry is of a different composition(viscosity) (Col. 4, Lines 7-60); the initial coating helps smooth the surfaces of the rods before further sintering (Col. 3, Lines 35-40). Therefore, it would have been obvious to one of ordinary skill in the art to pre-coat the pattern or rods of Tuchinskiy for before surrounding the coated rods with slurry of a different composition (powder and/or binder) and finally sintering to form a final structure with directional channels for the purpose of ensuring the rods have a smooth surface so as to unsure the channels have a smooth hollow surface in the sintered article. 


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuchinskiy (US5774779) as applied to claim 1 above, in view of Hanatachi et al. (JPH06158113A). 
Regarding Claim 14, Tuchinskiy teaches a sintering is performed to achieve a “high density of inter-channel walls” but does not specify what density was achieved such as the claimed range of from 60 % to 95% of the density of the first material. However, Hanatachi teaches a method of obtaining a sintered hollow part using a core (abstract) and teaches that sintering can be performed to achieve a high-density sintered metal article with 87-97% density [0023] to eliminate gaps (defects) between powder particles, and to increase mechanical properties such as strength of the sintered part [0002]. Therefore, an ordinary artisan seeking to achieve a high-density sintered object from the method of Tuchinskiy would look to Hanatachi for a specific density similar to the claimed density range for the purpose of forming a high strength, uniform part with complex shapes that can not be achieved by casting and without the need to perform metal cutting. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691. The examiner can normally be reached Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 5712726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO D MORALES/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735